     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 1 of 6



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Nicholas D. Acedo, Bar No. 021644
     Ashlee B. Hesman, Bar No. 028874
 3   Kevin L. Nguyen, Bar No. 027870
     Anne M. Orcutt, Bar No. 029387
 4   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 5   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 6   dstruck@strucklove.com
     rlove@strucklove.com
 7   nacedo@strucklove.com
     ahesman@strucklove.com
 8   knguyen@strucklove.com
     aorcutt@strucklove.com
 9
     Attorneys for Defendants-Respondents Sheriff
10   Paul Penzone and Maricopa County
11
12                            UNITED STATES DISTRICT COURT
13                                   DISTRICT OF ARIZONA
14   Jason Fenty, et al.,                                 NO. 2:20-cv-01192-PHX-SPL (JZB)
15                              Plaintiffs-Petitioners,   DEFENDANTS’ NOTICE OF
                                                          DEPOSITION OF PUENTE
16                 v.                                     HUMAN RIGHTS MOVEMENT
                                                          PURSUANT TO FED. R. CIV. P
17   Sheriff Paul Penzone, et al.,                        30(B)(6)
18                          Defendants-Respondents.
19
20   TO: Puente Human Rights Movement
21          YOU ARE HEREBY NOTIFIED that, pursuant to Rule 30(b)(6) of the Federal Rules
22   of Civil Procedure, Defendants will take the deposition of Puente Human Rights Movement,
23   through one or more of its designated representatives, about the topics listed herein. The
24   deposition will be taken upon oral examination at the time and place stated below before an
25   officer authorized by law to administer oaths.
26   DATE & TIME OF                          Tuesday, September 28, 2021 at 10:00 a.m. (MST)
     DEPOSITION:
27
     PLACE OF DEPOSITION:                    Appearance Via Zoom
28
     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 2 of 6



 1   TRANSCRIPTIONIST BEFORE Griffin & Associates, LLC
     WHOM DEPOSITION WILL BE d/b/a Griffin Group International
 2   TAKEN:                  3200 East Camelback Road, Suite 177
                                             Phoenix, Arizona 85018
 3
                                             Conducted at
 4                                           Struck Love Bojanowski & Acedo, PLC
                                             3100 West Ray Road, Suite 300
 5                                           Chandler, Arizona 85226
 6          The deposition will commence on September 28, 2021 at 10:00 a.m. and will

 7   continue from day to day thereafter until the examination is completed. The deposition will

 8   be taken remotely via videoconference software for which a link and instructions for

 9   accessing the videoconference shall be provided in advance of the deposition. The

10   deposition will be recorded stenographically by a certified shorthand reporter who is duly

11   authorized to take and transcribe the deposition. Defendants reserve the right to use the

12   written transcript as evidence in this case.

13          Pursuant to Rule 30(b)(6), Plaintiff is directed to designate a person or persons

14   knowledgeable and prepared to testify on its behalf regarding the deposition topics

15   described below.

16          For purposes of the deposition topics below, the following terms apply:

17                                       DEFINITIONS

18   1.     “Puente Human Rights Movement” includes “Puente Arizona,” and any other name

19   it does business as or by which it is known.

20                                     DEPOSITION TOPICS

21          Pursuant to Federal Rule of Civil Procedure 30(b)(6), the deponent must have

22   knowledge and be able to competently testify regarding the following topics, which are

23   subject to amendment with notice:

24          Topic No. 1: Puente Human Rights Movement’s organizational mission.

25
26          Topic No. 2: Puente Human Rights Movement’s organizational structure.

27
28
                                                    2
     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 3 of 6



 1         Topic No. 3: Puente Human Rights Movement’s organizational members who,
 2   at any time during the COVID-19 pandemic, were or had family members who were
 3   in Maricopa County Sheriff’s Office custody.
 4
 5         Topic No. 4: Puente Human Rights Movement’s organizational resources.
 6
 7         Topic No. 5: Puente Human Rights Movement’s work, such as the programs
 8   and advocacy on behalf of incarcerated people at Maricopa County Jails.
 9
10
11         Topic No. 6: Puente Human Rights Movement’s decision to launch a full-
12   fledged public campaign to support incarcerated people at the Maricopa County Jails
13   and to raise public awareness about COVID-19.
14
15         Topic No. 7: Puente Human Rights Movement’s full-fledged public campaign
16   to support incarcerated people at the Maricopa County Jails and to raise public
17   awareness about COVID-19.
18
19         Topic No. 8: The resources Puente Human Rights Movement was allegedly
20   forced to spend to support incarcerated people at the Maricopa County Jails during
21   the COVID-19 pandemic.
22
23         Topic No. 9: The resources Puente Human Rights Movement has had to divert
24   from other work and programming to mobilize its full-fledged public campaign to
25   support incarcerated people at the Maricopa County jails and to raise public
26   awareness about COVID-19 for incarcerated people and their families.
27
28
                                              3
     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 4 of 6



 1         Topic No. 10: Puente Human Rights Movement’s understanding of conditions
 2   inside Maricopa County Jails since February 2020.
 3
 4         Topic No. 11: Puente Human Rights Movement’s awareness of the alleged
 5   injuries of incarcerated people at the Maricopa County Jails.
 6
 7         Topic No. 12: Puente Human Rights Movement’s hotline to monitor conditions
 8   inside of Maricopa County Jails concerning COVID-19 since February 2020.
 9
10         Topic No. 13. The protests, petitions, letters to public officials, and
11   communications materials Puente Human Rights Movement organized and/or issued
12   in response to the conditions inside Maricopa County Jails concerning COVID-19
13   since February 2020.
14
15         Topic No. 14: Puente Human Rights Movement’s alleged injury caused by the
16   conditions at Maricopa County Jails during the COVID-19 pandemic.
17
18         Topic No. 15: The relief Puente Human Rights Movement seeks in this lawsuit.
19
20         Topic No. 16: Puente’s Responses to Defendants’ discovery requests.
21
22
23
24
25
26
27
28
                                               4
     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 5 of 6



 1        DATED this 8th day of September, 2021.
 2                                    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3                                    By /s/ Ashlee B. Hesman
 4                                       Daniel P. Struck
                                         Rachel Love
 5                                       Nicholas D. Acedo
                                         Ashlee B. Hesman
 6                                       Kevin L. Nguyen
                                         Anne M. Orcutt
 7                                       3100 West Ray Road, Suite 300
                                         Chandler, Arizona 85226
 8
                                          Attorneys for Defendants-Respondents Sheriff
 9                                        Paul Penzone and Maricopa County

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
     Case 2:20-cv-01192-SPL-JZB Document 146 Filed 09/08/21 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on September 8, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4                 Allison Ozurovich             allie.ozurovich@dechert.com
                   Benjamin M. Sadun             benjamin.sadun@dechert.com
 5                 Brian Raphel                  brian.raphel@dechert.com
                   Jared G. Keenan               jkeenan@acluaz.org
 6                 Lawrence J. Wulkan            larry.wulkan@zwfirm.com
                   Olga Akselrod                 oakselrod@aclu.org
 7                 Patrick Andriola              pat.andriola@dechert.com
                   Shari R. Lahlou               shari.lahlou@dechert.com
 8                 Timothy Ly                    timothy.ly@dechert.com
                   Corene T Kendrick             ckendrick@aclu.org
 9                 Victoria Lopez                vlopez@acluaz.org
                   Kyle Virgien                  kvirgien@aclu.org
10
             I hereby certify that on this same date, I served the attached document by e-mail on
11   the following, who is not a registered participant of the CM/ECF System:
12                 Griffin & Associates, LLC
13                 d/b/a Griffin Group International
                   3200 East Camelback Road, Suite 177
14                 Phoenix, Arizona 85018
                   calendar@griffinreporters.com
15
                   Court Reporter
16
17                                             /s/ Tamela S. Gation
18
19
20
21
22
23
24
25
26
27
28
                                                   6
